IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0688
                              Filed March 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TIFFANY LYNN VANDEKROL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Paul R. Huscher

(motion to suppress) and Bradley McCall (trial), Judges.



      A defendant appeals her felony drug conviction based on evidence seized

during a traffic stop. REVERSED AND REMANDED.



      John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       Defendant Tiffany Vandekrol challenges the district court’s denial of her

motion to suppress evidence seized during a traffic stop of the vehicle she was

driving. She seeks reversal of her felony drug conviction because the seizure of

contraband resulted from an unconstitutional detention.         Police stopped the

vehicle to investigate whether the registered owner, a male, was driving while his

license was suspended. Relying on State v. Jackson, 315 N.W.2d 766, 767

(Iowa 1982), the district court found the officer was entitled to ask Vanderkrol for

her license even though she was obviously not the registered owner. On appeal,

Vanderkrol argues Jackson should be overruled.             The State defends the

suppression ruling solely on the viability of Jackson.

       Our supreme court recently overruled Jackson in State v. Coleman, ___

N.W.2d ___, ___, 2017 WL 541063, at *16 (Iowa 2017) (“We conclude that when

the reason for a traffic stop is resolved and there is no other basis for reasonable

suspicion, article I, section 8 of the Iowa Constitution requires that the driver must

be allowed to go his or her way without further ado.”).          Because Coleman

governs Vandekrol’s circumstances, we conclude the district court erred in

denying the motion to suppress. All evidence obtained after the unconstitutional

detention should be excluded. We remand for further proceedings consistent

with this opinion.1 See Iowa Ct. R. 21.26(1)(c).

       REVERSED AND REMANDED.



1
  Because we have ruled the motion to suppress should have been granted based on
the illegal detention, we need not address Vandekrol’s second issue, alleging an
improper impound and inventory.